DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2020, 12/10/2020 and 06/22/2022 were filed after the mailing date of the application on 09/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner. 

Claim Objections
Claims 1 and 25 objected to because of the following informalities:  

	Claim 1, line 8 reads “formed by an portion”; it should read “formed by a portion”.

Claim 25 reads “wherein the central body is circular in shape,”; it should read “wherein the central body is circular in shape.” (The sentence should end with a period instead of a comma).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 14, recites “a transverse portion that extends into an opening formed in a side wall of the crown”; however, an opening on the wall is already recited in line 9. It is unclear if the opening recited in line 14 refers back to the opening recited in line 9 or to a different structure. Therefore, the scope of the claim is indefinite. 

Claim 3 recites “The dental implant according to claim 2”, however, claim 2 has been cancelled by the Applicant, as stated in the Applicant’s remarks filed on 10/27/2022. Therefore, the dependency of the claim is unclear.  

	Claim 22 recites the limitations “in which the exposed metallic area is dimpled”; it is unclear how and what part of the claimed structure is dimpled. Also, it is unclear why this structure is dimpled. The Examiner notes that the specification discloses the exposed surface area 234 of the metallic core 230 may be dimpled to allow for better mating with the crown attachment mechanism ([0032]). However, the specification does not disclose what is the crown attachment mechanism. Therefore, the scope of the claim is indefinite. 

	Claims 21-26 are rejected by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17, 20 and 27 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Sawyer (US 4027392 A)

The Examiner notes that the independent claim 15 and the dependent claims 16-17, 20 and 27 are directed to a crown. 

As per claim 15, Sawyer teaches “A crown for a dental implant” (Figure 2, crown 26 conformed by members 28 + insulating member 30). Sawyer teaches “a hollow body configured to be disposed over an abutment” (Figure 2 and Examiner Figure 1/Sawyer Figure 2, member 20); since member 20 in Sawyer’s disclosure has all the necessary structure to be an abutment, capable of supporting a crown. Moreover, Sawyer discloses the socket portion 12 has an upper extension 20 which is formed with a second series of circumferential spiral grooves on thread 22 for mating engagement with spiral ridges on thread 24 in the upper or crown portion (col 3, lines 14-21). Additionally, as shown in Figure 2, Sawyers’s crown (crown 26 conformed by members 28 + insulating member 30) has a hollow body that retains abutment 20 therein (Examiner Figure 1/Sawyer Figure 2). Sawyer teaches “of a metallic post implanted within the mouth of a subject (col 3, lines 5-10), the crown being configured with an opening or slot formed in a wall of the hollow body (Examiner Figure 1/Sawyer Figure 2) to enable electrical contact with the abutment to enable treatment of the dental implant without first requiring removal of the crown from the subject; since in Sawyer’s disclosure, member 50, has all the necessary structure to allow electrical contact with the abutment to enable treatment of the dental implant without first requiring removal of the crown from the subject (Figure 2, member 50). 

Regarding claim 16, Sawyer teaches “in which the opening allows an exposed metallic area of the abutment to be accessible to an electrical source and in which the abutment is a metallic core disposed within the hollow body, the metallic core having a transverse portion with an extending end of the transverse portion forming the exposed metallic area”; since Sawyer discloses all the necessary structures to reject these limitations as shown in Examiner Figure 1/Sawyer Figure 2. 

Regarding claim 17, Sawyer teaches “in which the exposed metallic area (Examiner Figure 1/Sawyer Figure 2) is substantially flush with a side wall of the body (Sawyer: Figure 2, crown 26 conformed by members 28 + insulating member 30)”; since in Sawyer’s figure 2 the exposed surface area is substantially contained within an inner wall of the crown, as shown in Examiner Figure 1/Sawyer Figure 2. The Examiner notes that Sawyer’s crown is capable and configured to be used with an appropriately constructed abutment, for example with the structure shown in Sawyer Figure 2. 

Regarding claim 20, The claim further limits the details of the “slot” option from claim 15. During the examination of claim 15 the Examiner chose the “opening” option. The Examiner notes that the “slot” option is not required when choosing option the “opening” option.

Regarding claim 27, Sawyer discloses “wherein the crown is made from a non- conductive material”; since Sawyers discloses that part of the crown (crown 26 conformed by members 28 + insulating member 30) is made of an electrical insulating material (col 3, lines 22-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claims 1, 3, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer in view of Rehberg (DE 19544750 A1). 

The following rejection is based on the disclosure of Sawyer’s second embodiment directed to figure 2. 

As per claim 1, Sawyer teaches “A dental implant” (Abstract) comprising: a post (12); an abutment (Figure 2 and Examiner Figure 1/Sawyer Figure 2, member 20) extending from the post. The Examiner notes that member 20 in Sawyer’s disclosure has all the necessary structure to be an abutment, capable of supporting a crown. Moreover, Sawyer discloses the socket portion 12 has an upper extension 20 which is formed with a second series of circumferential spiral grooves on thread 22 for mating engagement with spiral ridges on thread 24 in the upper or crown portion (col 3, lines 14-21). Sawyer discloses “the post is surgically and fixedly implantable within the jaw bone of a patient” (col 3, lines 5-10). Also, Sawyer discloses “a crown (crown 26 conformed by members 28 + insulating member 30) serving as a prosthetic tooth, the crown having an open end and a hollow cavity disposed onto the abutment”; since Sawyer discloses the abutment (20) is introduced into the cavity of the crown (crown 26 conformed by members 28 + insulating member 30) through a bottom open end, as shown in figure 2. Sawyer teaches the abutment, the post and the crown being made of an electrically conductive material, such as high-density carbon or vitreous carbon (col 3, lines 30-35). Sawyer discloses “and in which an exposed surface area formed by a portion of the abutment is accessible through an opening formed in a wall of the crown (Examiner Figure 1/Sawyer Figure 2), the exposed surface area forming an electrode that enables electrical conduction of at least one cathodic voltage from an electrical source to the abutment and post without first requiring removal of the crown from the dental implant” (col 4, lines 21-27). The Examiner notes that Sawyer teaches the previous limitation, since member 50, which is interpreted as part of abutment 20 has all the necessary structure to conduct an electric current from the exposed surface area (Examiner Figure 1/Sawyer figure 2) to the abutment (20) and the post (12). Sawyer teaches “and in which the portion of the abutment is one of: a) a core extending into the hollow cavity (52) of the crown (crown 26 conformed by members 28 + insulating member 30), the core having a transverse portion that extends into an opening formed in a wall of the crown with an extending end of the transverse portion forming the exposed metallic surface area; since Sawyer teaches a core (50), extending into the hollow cavity of the crown (col 4, lines 21-34) having a transverse portion that extends into an opening formed in a wall of the crown with an extending end of the transverse portion forming the exposed surface area, as shown in Examiner Figure 1/Sawyer Figure 2. However, Sawyer Fails to disclose “the post and abutment each being made from metal”, “an exposed metallic surface area” and “an opening formed in a side wall of the crown”. 

On the other hand, Rehberg discloses implantable device, such as dental prosthesis, designed that the ingrowth of the outer tissue is promoted (page 4, paragraph 8). Rehberg discloses a post (102) and an abutment (134) being made from metal (page 11, paragraph 2 to page 12, paragraph 1). Also, Rehberg discloses an opening formed in a side wall of the crown (opening 222 in Figure 14a). Additionally, Rehberg discloses a dimpled shape (funnel shape disclosed in page 13 paragraph 2) and shown in Figure 14a, which serves as an electrical contact. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sawyer with the teachings of Rehberg of an implant system having an electrically conductive metal implant and abutment, since such modification would allow the electrical conduction necessary for the electrical treatment, which promotes bone growth using reliable materials; additionally, the selection of a known material based on its suitability for an intended use has been held to be within the skill of the ordinary artisan (see MPEP 2144.07). Also, it would have been obvious to modify the structure of the exposed area in Sawyer’s disclosure with the dimpled (funnel shape) disclosed by Rehberg, since such modification would create a bigger surface area to facilitate improved electrical contact; being these last two modifications a case of “Simple substitution of one known element for another to obtain predictable results” (Please see MPEP 2143). Additionally, it would have been obvious to modify the position of the opening of Sawyer’s crown with the position of the opening of Rehberg’s crown, in order to create an opening on the side wall of the crown; since such modification would require a mere rearrangement of parts, which have been determined to be an obvious matter of design choice (Please see MPEP 2144). 

    PNG
    media_image1.png
    782
    1563
    media_image1.png
    Greyscale
By taking the combine teachings of Sawyer and Rehberg, as a whole, Sawyer/Rehberg teaches “the post and abutment each being made from metal” (Rehberg: page 11, paragraph 2 to page 12, paragraph 1). Also, Sawyer/Rehberg teaches “the exposed metallic surface area forming an electrode”; since Rehberg teaches components of the implant system made of a conductive metal and Sawyer teaches the exposed surface area, as shown in Examiner Figure 1/Sawyer Figure 2. Additionally, Sawyer/Rehberg teaches “a metallic core (Sawyer: 50) extending into the hollow cavity (Sawyer: 52) of the crown (Sawyer: crown 26 conformed by members 28 + insulating member 30) (Sawyer: Figure 2)” and “an opening (Rehberg: Figure 14a, member 222) formed in a side wall of the crown (Sawyer: Figure 2, crown 26 conformed by members 28 + insulating member 30)”.

[AltContent: textbox (Figure 1. Examiner Figure 1/Sawyer Figure 2.)]


Regarding claim 3, Sawyer/Rehberg teaches “in which the exposed metallic surface area (Examiner Figure 1/Sawyer Figure 2) is substantially flush with an inner side wall of the crown (Sawyer: Figure 2, crown 26 conformed by members 28 + insulating member 30)”; since in Sawyer’s figure 2 the exposed surface area is substantially contained within an inner wall of the crown, as shown in Examiner Figure 1/Sawyer Figure 2 and the teachings of Sawyer/Rehberg as combined above discloses that the structure could be placed on a side wall of the crown (Please see the above rejection of claim 1).  

Regarding claim 21, Sawyer/Rehberg teaches “in which the exposed metallic area is circular in shape” (Examiner Figure 1/Sawyer Figure 2). 

Regarding claim 22, Sawyer/Rehberg teaches “in which the exposed metallic area is dimpled”; Rehberg discloses a dimpled shape (funnel shape disclosed in page 13 paragraph 2) and shown in Figure 14a, which serves as an electrical contact. Please see the modification of Sawyer’s disclosure by Rehberg’s teachings in the above rejection of claim 1. 


Regarding claims 23 and 24, Sawyer/Rehberg teaches “in which the post and abutment are made from a biocompatible metal” and “in which the biocompatible metal is one of the group including titanium, stainless steel and alloys thereof”; since Rehberg discloses the use of titanium to form the implant (Rehberg: page 11, paragraph 2 to page 12, paragraph 1). The Examiner notes that when the teachings thereof are applied to the device of Sawyer, as combined above, the resulting device would be the one-piece implant/abutment being formed of the titanium material. 

Regarding claim 25, The claim further limits the details of option b) from claim 1. During the examination of claim 1 the Examiner chose option a). The Examiner notes that option b) is not required when choosing option A.   

Regarding claim 26, Sawyer/Rehberg discloses “wherein the crown is made from a non- conductive material”; since Sawyers discloses that part of the crown (crown 26 conformed by members 28 + insulating member 30) is made of an electrical insulating material (col 3, lines 22-29). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MIGUEL RUIZ MARTIN whose telephone number is (571)272-7140. The examiner can normally be reached M-F 8 Am - 5 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571)272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772            

/EDWARD MORAN/               Primary Examiner, Art Unit 3772